UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-0560 John Hancock Investment Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: April 30, 2013 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended April 30, 2013 Average annual total returns (%) Cumulative total returns (%) SEC 30-day with maximum sales charge with maximum sales charge yield (%) Since Since as of 1-year 5-year 10-year inception 6-months 1-year 5-year 10-year inception 4-30-13 Class A 5.43 2.20 5.25 — 5.82 5.43 11.50 66.75 — 1.12 Class B 5.17 2.16 5.20 — 5.96 5.17 11.30 65.97 — 0.49 Class C 9.20 2.54 5.06 — 10.00 9.20 13.34 63.78 — 0.49 Class I 11.42 3.72 — 5.29 11.62 11.42 20.05 — 62.52 1.53 Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charges on Class A shares of 5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable to Class I shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from those disclosed in the Financial highlights tables in this report. For all classes, the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Net/Gross (%) 1.19 1.89 1.89 0.79 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. See the following page for footnotes. 6 Sovereign Investors Fund | Semiannual report With maximum Without Start date sales charge sales charge Index Class B 3 4-30-03 $16,597 $16,597 $21,356 Class C 3 4-30-03 16,378 16,378 21,356 Class I 2 12-1-03 16,252 16,252 18,105 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with a maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. S&P 500 Index is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values if they did. Footnotes related to performance pages 1 From 12-1-03. 2 For certain types of investors, as described in the Fund’s prospectus. 3 The contingent deferred sales charge is not applicable. Semiannual report | Sovereign Investors Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the Fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on November 1, 2012 with the same investment held until April 30, 2013. Account value Ending value Expenses paid during on 11-1-12 on4-30-13 period end 4-30-13 1 Class A $1,000.00 $1,113.60 $6.13 Class B 1,000.00 1,109.60 9.78 Class C 1,000.00 1,110.00 9.73 Class I 1,000.00 1,116.20 4.15 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at April 30, 2013, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Sovereign Investors Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on November 1, 2012, with the same investment held until April 30, 2013. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you pay for the period. Account value Ending value Expenses paid during on 11-1-12 on4-30-13 period end 4-30-13 1 Class A $1,000.00 $1,019.00 $5.86 Class B 1,000.00 1,015.50 9.35 Class C 1,000.00 1,015.60 9.30 Class I 1,000.00 1,020.90 3.96 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectuses for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 1.17%, 1.87%, 1.86% and 0.79% for Class A, Class B, Class C and Class I shares, respectively, multiplied by the average account value over the period, multiplied by 181/366 (to reflect the one-half year period). Semiannual report | Sovereign Investors Fund 9 Portfolio summary Top 10 Holdings (30.6% of Net Assets on 4-30-13) Johnson & Johnson 4.2% QUALCOMM, Inc. 2.7% Apple, Inc. 3.7% General Electric Company 2.7% IBM Corp. 3.6% Occidental Petroleum Corp. 2.6% Chevron Corp. 3.2% Oracle Corp. 2.6% Exxon Mobil Corp. 2.8% AmerisourceBergen Corp. 2.5% Sector Composition Information Technology 16.0% Industrials 9.9% Health Care 15.0% Telecommunication Services 2.4% Financials 12.8% Utilities 2.3% Consumer Discretionary 12.3% Materials 2.2% Consumer Staples 12.2% Short-Term Investments & Other 3.8% Energy 11.1% 1 As a percentage of net assets on 4-30-13. 2 Cash and cash equivalents not included. 3 Large company stocks as a group could fall out of favor with the market, causing the Fund to underperform. Hedging and other strategic transactions may increase volatility of a fund and, if the transaction is not successful, could result in a significant loss. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one sector may fluctuate more widely than investments diversified across sectors. For additional information on these and other risk considerations, please see the Fund’s prospectuses. 10 Sovereign Investors Fund | Semiannual report Fund’s investments As of 4-30-13 (unaudited) Shares Value Common Stocks 96.2% (Cost $390,058,210) Consumer Discretionary 12.3% Hotels, Restaurants & Leisure 2.5% Marriott International, Inc., Class A 93,100 4,008,886 McDonald’s Corp. 106,800 10,908,551 Media 1.6% Comcast Corp., Class A 221,500 9,147,950 Multiline Retail 2.3% Target Corp. 193,400 13,646,304 Specialty Retail 2.1% TJX Companies, Inc. 252,600 12,319,302 Textiles, Apparel & Luxury Goods 3.8% NIKE, Inc., Class B 206,000 13,101,600 VF Corp. 51,000 9,089,220 Consumer Staples 12.2% Beverages 4.5% Diageo PLC, ADR (L) 49,800 6,085,560 PepsiCo, Inc. 172,725 14,244,631 The Coca-Cola Company 150,500 6,370,665 Food & Staples Retailing 3.1% CVS Caremark Corp. 165,600 9,634,608 Wal-Mart Stores, Inc. 112,400 8,735,728 Household Products 2.1% The Procter & Gamble Company 156,795 12,037,152 Tobacco 2.5% Philip Morris International, Inc. 152,150 14,544,019 Energy 11.1% Energy Equipment & Services 1.3% Schlumberger, Ltd. 104,700 7,792,821 Oil, Gas & Consumable Fuels 9.8% Chevron Corp. 154,400 18,838,344 Exxon Mobil Corp. 187,100 16,650,029 Occidental Petroleum Corp. 174,200 15,549,092 The Williams Companies, Inc. 175,900 6,707,067 See notes to financial statements Semiannual report | Sovereign Investors Fund 11 Shares Value Financials 12.8% Capital Markets 3.2% T. Rowe Price Group, Inc. 149,300 10,824,250 The Goldman Sachs Group, Inc. 53,300 7,785,531 Commercial Banks 3.1% Cullen/Frost Bankers, Inc. (L) 145,000 8,759,450 Wells Fargo & Company 256,400 9,738,072 Diversified Financial Services 1.8% JPMorgan Chase & Company 221,391 10,850,373 Insurance 3.8% ACE, Ltd. 139,400 12,426,116 Aflac, Inc. 182,000 9,908,080 Real Estate Investment Trusts 0.9% Essex Property Trust, Inc. 33,900 5,323,995 Health Care 15.0% Health Care Equipment & Supplies 1.8% Baxter International, Inc. 152,400 10,648,188 Health Care Providers & Services 4.1% AmerisourceBergen Corp. 272,800 14,763,936 UnitedHealth Group, Inc. 157,400 9,432,982 Pharmaceuticals 9.1% Johnson & Johnson 289,800 24,699,654 Novartis AG, ADR (L) 162,358 11,975,526 Pfizer, Inc. 340,500 9,898,335 Sanofi, ADR 126,000 6,722,100 Industrials 9.9% Aerospace & Defense 2.1% United Technologies Corp. 136,000 12,415,440 Electrical Equipment 1.2% Emerson Electric Company 130,900 7,266,259 Industrial Conglomerates 3.7% Danaher Corp. 103,700 6,319,478 General Electric Company 701,750 15,642,008 Machinery 1.7% Caterpillar, Inc. 55,476 4,697,153 Dover Corp. 78,400 5,408,032 Professional Services 1.2% Robert Half International, Inc. 209,400 6,872,508 Information Technology 16.0% Communications Equipment 2.7% QUALCOMM, Inc. 259,000 15,959,580 Computers & Peripherals 3.7% Apple, Inc. 49,125 21,750,094 IT Services 3.6% IBM Corp. 104,500 21,165,430 12 Sovereign Investors Fund | Semiannual report See notes to financial statements Shares Value Semiconductors & Semiconductor Equipment 1.4% Microchip Technology, Inc. (L) 233,800 $8,514,996 Software 4.6% Microsoft Corp. 351,750 11,642,925 Oracle Corp. 471,700 15,462,326 Materials 2.2% Chemicals 1.3% Praxair, Inc. 65,800 7,520,940 Metals & Mining 0.9% Nucor Corp. 126,300 5,509,206 Telecommunication Services 2.4% Diversified Telecommunication Services 2.4% AT&T, Inc. 381,711 14,298,894 Utilities 2.3% Electric Utilities 2.3% NextEra Energy, Inc. 166,300 13,641,589 Yield (%) Shares Value Securities Lending Collateral 2.4% (Cost $13,930,458) John Hancock Collateral Investment Trust (W) 0.2361 (Y) 1,392,748 13,939,458 Par value Value Short-Term Investments 3.7% (Cost $21,939,000) Repurchase Agreement 3.7% Barclays Tri-Party Repurchase Agreement dated 4-30-13 at 0.150% to be repurchased at $14,525,061 on 5-1-13, collateralized by $14,753,400 U.S. Treasury Notes, 0.375% due 11-15-15 (valued at $14,815,654, including interest) $14,525,000 14,525,000 Repurchase Agreement with State Street Corp. dated 4-30-13 at 0.010% to be repurchased at $7,414,002 on 5-1-13, collateralized by $7,525,000 U.S. Treasury Notes, 0.625% due 8-31-17 (valued at $7,562,625 including interest) 7,414,000 7,414,000 Total investments (Cost $425,927,668) † 102.3% Other assets and liabilities, net (2.3%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. See notes to financial statements Semiannual report | Sovereign Investors Fund 13 Notes to Schedule of Investments ADR American Depositary Receipts (L) A portion of this security is on loan as of 4-30-13. (W) Investment is an affiliate of the Fund, the advisor and/or subadvisor. This investment represents collateral received for securities lending. (Y) The rate shown is the annualized seven-day yield as of 4-30-13. † At 4-30-13, the aggregate cost of investment securities for federal income tax purposes was $427,162,240. Net unrealized appreciation aggregated $175,971,193, of which $176,515,748 related to appreciated investment securities and $544,555 related to depreciated investment securities. 14 Sovereign Investors Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-13 (unaudited) This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $411,997,210), including $13,691,780 of securitiesloaned $589,193,975 Investments in affiliated issuers, at value (Cost $13,930,458) 13,939,458 Total investments, at value (Cost $425,927,668) Cash 549 Receivable for investmentssold 7,396,265 Receivable for fund sharessold 525,121 Dividends and interestreceivable 524,014 Receivable for securities lendingincome 2,313 Other receivables and prepaidexpenses 124,271 Totalassets Liabilities Payable for investmentspurchased 7,364,560 Payable for fund sharesrepurchased 757,494 Payable upon return of securitiesloaned 13,943,144 Payable toaffiliates Accounting and legal servicesfees 17,107 Transfer agentfees 159,780 Trustees’fees 83,372 Other liabilities and accruedexpenses 68,338 Totalliabilities Netassets Net assets consistof Paid-incapital $382,234,890 Accumulated distributions in excess of net investmentincome (243,982) Accumulated net realized gain (loss) on investments 30,115,498 Net unrealized appreciation (depreciation) oninvestments 177,205,765 Netassets See notes to financial statements Semiannual report | Sovereign Investors Fund 15 F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($519,125,363 ÷ 29,480,312shares) 1 $17.61 Class B ($17,433,251 ÷ 994,500shares) 1 $17.53 Class C ($16,724,071 ÷ 951,417shares) 1 $17.58 Class I ($36,029,486 ÷ 2,043,924shares) $17.63 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $18.54 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. 16 Sovereign Investors Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 4-30-13 (unaudited) This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $7,111,533 Securitieslending 26,422 Interest 2,034 Less foreign taxeswithheld (59,094) Total investmentincome Expenses Investment managementfees 1,689,150 Distribution and servicefees 910,410 Accounting and legal servicesfees 61,935 Transfer agentfees 498,771 Trustees’fees 16,645 State registrationfees 33,510 Printing andpostage 31,272 Professionalfees 32,200 Custodianfees 30,968 Registration and filingfees 14,530 Other 13,464 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 31,353,064 Investments in affiliatedissuers (2,437) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 26,090,450 Investments in affiliatedissuers 1,404 Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Semiannual report | Sovereign Investors Fund 17 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 4-30-13 ended (Unaudited) 10-31-12 Increase (decrease) in netassets Fromoperations Net investmentincome $3,748,040 $7,224,162 Net realizedgain 31,350,627 31,952,579 Change in net unrealized appreciation(depreciation) 26,091,854 23,150,213 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (3,725,497) (6,835,524) ClassB (70,015) (130,307) ClassC (65,541) (116,411) ClassI (320,507) (618,197) From net realizedgain ClassA (25,534,016) (4,951,731) ClassB (907,203) (197,440) ClassC (833,710) (177,125) ClassI (1,763,077) (368,148) Totaldistributions From Fund sharetransactions Total increase(decrease) Netassets Beginning ofperiod 558,827,756 560,382,915 End ofperiod Undistributed (accumulated distributions in excess of) net investmentincome 18 Sovereign Investors Fund | Semiannual report See notes to financial statements Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 4-30-13 1 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 2 12-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.11 0.21 0.15 0.16 0.14 0.16 0.21 Net realized and unrealized gain (loss) oninvestments 1.71 1.52 0.52 1.10 0.96 (4.93) 1.29 Total from investmentoperations Lessdistributions From net investmentincome (0.13) (0.22) (0.15) (0.16) (0.14) (0.17) (0.21) From net realizedgain (0.89) (0.16) — — — (0.47) (1.94) Totaldistributions Net asset value, end ofperiod Total return (%) 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $519 $491 $487 $503 $491 $493 $758 Ratios (as a percentage of average net assets): Expenses beforereductions 1.17 7 1.19 1.17 1.22 1.34 1.20 7 1.14 Expenses net of fee waivers andcredits 1.17 7 1.19 1.17 1.21 1.33 1.20 7 1.14 Net investmentincome 1.35 7 1.28 0.97 1.09 1.13 1.19 7 1.04 Portfolio turnover (%) 20 32 52 48 77 64 46 1 Six months ended 4-30-13.Unaudited. 2 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Annualized. See notes to financial statements Semiannual report | Sovereign Investors Fund 19 CLASS B SHARES Periodended 4-30-13 1 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 2 12-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.06 0.10 0.04 0.06 0.06 0.06 0.07 Net realized and unrealized gain (loss) oninvestments 1.69 1.52 0.51 1.10 0.95 (4.91) 1.28 Total from investmentoperations Lessdistributions From net investmentincome (0.07) (0.11) (0.04) (0.06) (0.06) (0.08) (0.07) From net realizedgain (0.89) (0.16) — — — (0.47) (1.94) Totaldistributions Net asset value, end ofperiod Total return (%) 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $17 $18 $20 $25 $34 $43 $79 Ratios (as a percentage of average net assets): Expenses beforereductions 1.87 7 1.89 1.86 1.93 2.05 1.90 7 1.85 Expenses net of fee waivers andcredits 1.87 7 1.89 1.86 1.93 2.04 1.90 7 1.84 Net investmentincome 0.66 7 0.59 0.28 0.41 0.46 0.47 7 0.33 Portfolio turnover (%) 20 32 52 48 77 64 46 1 Six months ended 4-30-13.Unaudited. 2 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Annualized. 20 Sovereign Investors Fund | Semiannual report See notes to financial statements CLASS C SHARES Periodended 4-30-13 1 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 2 12-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.06 0.10 0.04 0.05 0.05 0.07 0.07 Net realized and unrealized gain (loss) oninvestments 1.70 1.52 0.52 1.11 0.96 (4.93) 1.29 Total from investmentoperations Lessdistributions From net investmentincome (0.07) (0.11) (0.04) (0.06) (0.06) (0.08) (0.07) From net realizedgain (0.89) (0.16) — — — (0.47) (1.94) Totaldistributions Net asset value, end ofperiod Total return (%) 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $17 $16 $17 $17 $13 $9 $15 Ratios (as a percentage of average net assets): Expenses beforereductions 1.86 7 1.89 1.87 1.91 2.03 1.90 7 1.85 Expenses net of fee waivers andcredits 1.86 7 1.89 1.87 1.91 2.02 1.90 7 1.84 Net investmentincome 0.66 7 0.58 0.27 0.38 0.39 0.48 7 0.34 Portfolio turnover (%) 20 32 52 48 77 64 46 1 Six months ended 4-30-13.Unaudited. 2 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Annualized. See notes to financial statements Semiannual report | Sovereign Investors Fund 21 CLASS I SHARES Periodended 4-30-13 1 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 2 12-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.14 0.27 0.22 0.19 0.21 0.11 0.30 Net realized and unrealized gain (loss) oninvestments 1.72 1.52 0.52 1.13 0.96 (4.81) 1.29 Total from investmentoperations Lessdistributions From net investmentincome (0.16) (0.29) (0.22) (0.22) (0.21) (0.22) (0.29) From net realizedgain (0.89) (0.16) — — — (0.47) (1.94) Totaldistributions Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $36 $34 $36 $24 $4 $10 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 0.79 7 0.79 0.76 0.81 0.82 0.73 7 0.71 Expenses net of fee waivers andcredits 0.79 7 0.79 0.76 0.81 0.82 0.73 7 0.71 Net investmentincome 1.73 7 1.67 1.37 1.36 1.77 1.02 7 1.54 Portfolio turnover (%) 20 32 52 48 77 64 46 1 Six months ended 4-30-13.Unaudited. 2 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 22 Sovereign Investors Fund | Semiannual report See notes to financial statements Notes to financial statements (unaudited) Note 1 — Organization John Hancock Sovereign Investors Fund (the Fund) is a series of John Hancock Investment Trust (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek long-term growth of capital and income without assuming undue market risks. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class B shares are closed to new investors. Class I shares are offered to institutions and certain investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
